DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 20, 2020 has been entered.

Response to Amendment
	The amendment filed on November 20, 2020 has been entered.  Applicant has:  amended claims 1, 2, 4, 5, 7, 16, 19 and 20.  Claims 1-2, 4-8, 16-17 and 19-20 are now pending, have been examined and currently stand rejected.  Please note that a new examiner has been assigned to the prosecution of the instant application.  The examiner’s contact information is found below in the conclusion section.



Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Claim 1 recites the limitation “the one or more merchant computing devices” as in “receiving, by the one or more merchant computing devices and from the payment processing system, a  communication comprising the token including the beacon identifier, […].”  There is insufficient antecedent basis for this limitation in the claim.  As best understood, and in order to maintain proper antecedent basis with the rest of the claim, this limitation should recite “the one or more merchant computing devices at the merchant location.”
	Claim 1 recites the limitation “the payment processing system” as in “receiving, by the one or more merchant computing devices and from the payment processing system, a communication comprising the token including the beacon identifier, […].”  There is insufficient antecedent basis for this limitation in the claim.  As best understood, and in order to maintain proper antecedent basis with the rest of the claim, this limitation should recite “the payment processing system remote from the merchant location.” 
	Claim 5 recites the limitation “the first merchant computing device at the merchant computing system” as in “wherein the beacon identifier is received, via a wireless communication, by the user computing device from the first merchant computing device at the merchant computing system.”  There is insufficient antecedent basis for this limitation in the claim.  As best understood, and in order to maintain proper antecedent basis with the rest of the claim, this limitation should recite “the first merchant computing device of the one or more computing devices at the merchant location.”  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 6, 8, 16-17 and 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 	
	Claim 6, which depends on claim 1, recites “wherein the transmitting step is performed via a Wi-Fi direct communication.”  This limitation is unclear because claim 1 recites two different transmitting steps, accordingly, it is unknown if the first transmitting step, the second transmitting step, or both are performed via a Wi-Fi direct communication.  As best understood, “the transmitting step” is referring to the transmitting step that transmits a beacon signal (i.e. the first transmitting step).  In order to further prosecution the claim has been interpreted in this manner.	Claim 8, which depends on claim 1, recites “wherein transmitting step is performed via a Wi-Fi communication or BLUETOOTH communication.”  This limitation is unclear because claim 1 recites two different transmitting steps, accordingly, it is unknown if the first transmitting step, the second transmitting step, or both are performed via a Wi-Fi communication or BLUETOOTH communication.  As best understood, “[the] transmitting step” is referring to the transmitting step that transmits a beacon signal (i.e. the first transmitting step).  In order to further prosecution the claim has been interpreted in this manner.
	Claim 16 recites, in part, a merchant system comprising a merchant storage device and a merchant processor communicatively coupled to the merchant storage device, wherein the merchant processor executes application code instructions that are stored in the merchant storage device to cause 

Note:  To illustrate the breadth of claim 16 and to highlight elements of the claim that are non-functional descriptive material, Examiner has provided two rejections of claim 16.  On rejection is based on anticipation under section 102, and one rejection is a multiple reference obviousness rejection under 103.  Examiner notes that there may be other references that anticipate claim 16 as it currently only comprises broad transmitting and receiving limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim 16 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Raj et al. (US 2015/0373762 A1) (“Raj”).
	The functional limitations of transmitting and receiving the various types of data recited in claim 16 are inherent characteristics of the prior art of Raj.  That is, Raj clearly discloses all of the structural elements of the claim (i.e. a merchant storage device (See at least Raj [0087-0090]; Fig. 14 item 1402); and a merchant processor communicatively coupled to the merchant storage device, wherein the merchant processor executes application code instructions that are stored in the merchant storage device (See at least Raj [0087-0090]; Fig. 14 item 1405)), and the structure/apparatus disclosed by Raj is clearly capable of transmitting and receiving any type of data (See at least Raj [0052-0053]; [0055-0057]; Fig. 2; Fig. 3).  In other words, Raj discloses a structure/apparatus/device that can inherently perform the claimed functions of claim 16 (i.e. transmitting and receiving data).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP 2114; In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
Examiner Note:  The various data/information transmitted and received by the merchant system are interpreted as non-functional descriptive material that has no functional impact on the positively recited receiving and transmitting steps in claim 16.  Thus, the data/information being received and transmitted does not distinguish the positively recited steps or functions from the prior art, and Raj reads on and anticipates the broadest reasonable interpretation of the claim.  Nonetheless, for purposes of compact prosecution, Examiner has shown in the 103 rejection, seen below, that the prior art of Raj and Laracey .
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 4-8, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raj et al. (US 2015/0373762 A1) (“Raj”) in view of Laracey (US 2013/0311313 A1).Regarding Claim 1:  Raj discloses a computer-implemented method to broadcast beacon signals to user computing devices and to receive, in response, data from user computing devices via intermediary processing systems without a required input of users, comprising:
receiving, by one or more merchant computing devices at a merchant location, a beacon identifier from a payment processing system remote from the merchant location (See at least Raj [0052-0053]; Fig. 2 item 264; Fig. 3 item 364.  Where one or more merchant computing devices at a merchant location (i.e. midrange wireless base station) receives a beacon identifier (i.e. transaction identifier) from a payment processing system remote from the merchant location (i.e. from a base station controller).);
transmitting, by the one or more merchant computing devices at the merchant location, a beacon signal to a user computing device carried by a user at the merchant location, the beacon signal comprising the beacon identifier and information for the user computing device to generate a token (See at least Raj [0053]; [0055-0057]; Fig. 2 items 266 and 274; Fig. 3 items 366 and 374.  Where the one or more merchant computing devices at the merchant location (i.e. midrange wireless base station) transmits (i.e. forwards/sends) a beacon signal (i.e. transmission) to a user computing device carried by a user at the merchant location (i.e. to a communication device), the beacon signal comprising the beacon identifier (i.e. transaction identifier) and information (i.e. transaction information) for the user computing device to generate a token (i.e. account credentials).);
receiving, by the one or more merchant computing devices, a communication comprising the token, the token comprising an identification of a user account associated with the user (See at least Raj [0057] Fig. 2 item 278; Fig. 3 item 380.  Where the one or more merchant computing devices (i.e. midrange wireless base station) receives a communication comprising the token (i.e. account credentials), the token comprising an identification of a user account associated ).
	Raj does not explicitly disclose, but Laracey, in the analogous art of employing the near field communication ("NFC") functionality of mobile devices for use in payment transactions (Laracey Abstract; [0012]), teaches:
where the token includes the beacon identifier (See at least Laracey [0018]; [0029].  Where the token (i.e. checkout token) includes the beacon identifier (i.e. terminal identifier).);
receiving, by the one or more merchant computing devices and from the payment processing system, a communication comprising the token including the beacon identifier (See at least Laracey [0018]; [0029].  Where the one or more merchant computing devices (i.e. point of transaction 106) receives from the payment processing system (i.e. transaction management system 108) a communication comprising the token (i.e. checkout token) including the beacon identifier (i.e. terminal identifier).);
receiving, by the one or more merchant computing devices at the merchant location, an input specifying transaction details for a pending transaction and a selection of the token to associate with the transaction (See at least Laracey [0035]; Fig. 3.  Where the one or more merchant computing devices at the merchant location (i.e. point of transaction 106) receives an input (e.g., when the merchant generates the payment request) specifying transaction details for a pending transaction (i.e. transaction details, e.g., transaction amount, merchant information, point of transaction information, etc.) and a selection of the token to associate with the transaction (i.e. indicated by including the checkout token in the payment request).);
transmitting, by the one or more merchant computing devices at the merchant location and to the payment processing system remote from the merchant location, a transaction request, the transaction request comprising the token and at least a portion of the transaction details (See at least Laracey [0035]; Fig. 3.  Where the one or more merchant computing devices at the merchant location (i.e. point of transaction 106) transmits to the payment processing system remote from the merchant location (i.e. transaction management system 108) a transaction request (i.e. payment request), the transaction request comprising the token (i.e. checkout token) and at least a portion of the transaction details (i.e. transaction details, e.g., transaction amount, merchant information, point of transaction information, etc.).); and
receiving, by the one or more merchant computing devices at the merchant location, an authorization for the transaction request from the payment processing system based on the token provided in the transaction request (See at least Laracey [0031]; Fig. 2 item 212; Fig. 3 item 312.  Where the one or more merchant computing devices at the merchant location (i.e. point of transaction 106) receives an authorization for the transaction request (i.e. merchant payment authorization response message) from the payment processing system (i.e. from the transaction management system 108) based on the token (i.e. checkout token) provided in the transaction request (i.e. in the payment request).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raj’s method of conducting a transaction in a midrange wireless communication system, to include the teachings of Laracey, in order to enable payment schemes for mobile devices and terminals that bypass card association, TSM, carrier and handset maker fees and rules by bypassing the need to use the secure element capabilities of the NFC controller chip (Laracey [0036]).
Examiner Note:  Applicant has included a large amount of non-functional descriptive material and intended use language in the independent claims.  In an effort to provide compact prosecution Examiner has provided prior art, where available, for these limitations, however, it is noted that the non-
	The phrase “at a merchant location” describing the one or more merchant computing devices and the phrase “remote from the merchant location” describing the payment processing system are non-functional descriptive material as these phrases only describe, at least in part, the location of the one or more merchant computing devices or the location of the payment processing system, however, the particular location of these devices/systems fails to affect how any of the positively recited steps are performed.  For example, the one or more merchant computers do not receive or transmit information/data (e.g., the beacon identifier) in a particular manner simply because the payment processing system is “remote” from the merchant location.
	The phrase “carried by a user at the merchant location” describing the user computing device is non-functional descriptive material as the phrase only describes, at least in part, the location of the user computing device, however, the particular location of the user device or the particular entity carrying the user device fails to affect how any of the positively recited steps are performed.
	The phrase “the beacon signal comprising the beacon identifier and information”, found in the “transmitting a beacon signal” step, is non-functional descriptive material as the phrase only describes, at least in part, the contents of the beacon signal, however, the fact that the beacon signal comprises this information fails to affect how any of the positively recited steps are performed.  For example, the beacon signal is not transmitted or received in a particular manner simply because it comprises the beacon identifier and information.  Furthermore, the beacon signal or the information contained within the beacon signal are never used by the claimed invention, rather, the signal and information within the signal are merely transmitted to other, unclaimed, devices that subsequently utilize the information in the beacon signal.	Similarly, the phrase “comprising the token including the beacon identifier, the token 
	It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	The portion of the limitation which recites “for the user computing device to generate a token including the beacon identifier”, found in the “transmitting a beacon signal” step, and the portion of the limitation that recites “[the token] being generated by the user computing device without input from the user in response to receiving the transmitted beacon signal”, found in the “receiving a communication” step, are merely recited intended uses of the transmitted beacon signal.  Applicant is not positively reciting a step where the user computing device generates a token without input from the user in response to receiving the transmitted beacon signal.  Accordingly, these portions are given little to no patentable weight because the limitations, or portions thereof, do not claim the function(s) as being positively recited actions or functions, and/or they does not add any meaning or purpose to the See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.

Regarding Claim 2:  The combination of Raj and Laracey discloses the computer-implemented method of claim 1.  Laracey further discloses communicating, by the one or more merchant computing devices a receipt for the transaction to the user computing device (See at least Laracey [0031]; Fig. 2 item 214; Fig. 3 item 314).

Regarding Claim 4:  The combination of Raj and Laracey discloses the computer-implemented method of claim 1.  Raj further discloses wherein the beacon identifier is transmitted, via a wireless communication, by a first merchant computing device of the one or more merchant computing devices at the merchant location that is separate from a second merchant computing device of the one or more merchant computing devices (See at least Raj [0024]; [0031]; [0043-0044]; [0046]; [0053].  Where the beacon identifier (i.e. transaction identifier) is transmitted, via a wireless communication (i.e. midrange wireless communication), by a first merchant computing device (i.e. midrange wireless base station) of the one or more merchant computing devices at the merchant location that is separate from a second merchant computing device (i.e. access device, e.g., access devices 130A-130n) of the one or more merchant computing devices, the second merchant computing device (i.e. access device) receiving input specifying transaction details (e.g., the transaction identifier).).
	Raj does not explicitly disclose where a first merchant computing device transmits [data] and a second merchant computing device receives the input specifying the transaction details.	Laracey, on the other hand, further teaches where a first merchant computing device transmits [data] and a second merchant computing device receives the input specifying the transaction details (See at least Laracey [0018]; [0023]; [0035]; Fig. 3.  Where a first merchant computing device (i.e. NFC device 104) transmits (i.e. communicates) data (e.g., a checkout token) and a second merchant computing device (i.e. point of transaction 106) receives the input specifying the transaction details (e.g., when the merchant generates the payment request).).

Regarding Claim 5:  The combination of Raj and Laracey discloses the computer-implemented method of claim 4.  Raj further discloses wherein the beacon identifier is received, via a wireless communication, by the user computing device from the first merchant computing device at the merchant computing system (See at least Raj [0024]; [0044]; [0053].  Where the beacon identifier (i.e. transaction identifier) is received, via a wireless communication (i.e. midrange wireless communication), by the user computing device (i.e. by the communication device) from the  first merchant computing device (i.e. midrange wireless base station) at the merchant computing system.).

Regarding Claim 6:  The combination of Raj and Laracey discloses the computer-implemented method of claim 1.  Raj further discloses wherein the transmitting step is performed via a Wi-Fi direct communication (See at least Raj [0053]; [0055-0057]; [0086]; Fig. 2 items 266 and 274; Fig. 3 items 366 and 374.  Where the transmitting step is performed via a Wi-Fi direct communication (e.g., WiFi, WiMax).).

Regarding Claim 7:  The combination of Raj and Laracey discloses the computer-implemented method of claim 1.  Raj further discloses wherein the token provides an authorization to the one or more merchant computing devices at the merchant location to conduct a transaction with the user account (See at least Raj [0057-0058].  Where the token (i.e. account credentials) provides an authorization to ).

Regarding Claim 8:  The combination of Raj and Laracey discloses the computer-implemented method of claim 1.  Raj further discloses wherein transmitting step is performed via a Wi-Fi communication or a BLUETOOTH communication (See at least Raj [0024]; [0044]; [0053]; [0055-0057]; [0086]; Fig. 2 items 266 and 274; Fig. 3 items 366 and 374.  Where the transmitting step is performed via a Wi-Fi communication (e.g., WiFi, WiMax) or a BLUETOOTH communication (i.e. Bluetooth, Bluetooth Low Energy (BLE)).).

Regarding Claim 16:  Raj discloses a merchant system to broadcast beacon signals to user computing devices and to receive, in response, data from the user computing devices via intermediary processing systems without a required input of the user, the merchant system located at a merchant location and comprising:
a merchant storage device (See at least Raj [0087-0090]; Fig. 14 item 1402); and
a merchant processor communicatively coupled to the merchant storage device, wherein the merchant processor executes application code instructions that are stored in the merchant storage device to cause the merchant system to (See at least Raj [0087-0090]; Fig. 14 item 1405):
receive, at the merchant location, a beacon identifier from a payment processing system located remote from the merchant location (See at least Raj [0052-0053]; Fig. 2 item 264; Fig. 3 item 364.  Where a beacon identifier (i.e. transaction identifier) from a payment processing system located remote from the merchant location (i.e. from a base ),
transmit, at the merchant location, a beacon signal comprising the beacon identifier to a user computing device carried by a user at the merchant location, the beacon signal comprising information for the user computing device to generate a token (See at least Raj [0053]; [0055-0057]; Fig. 2 items 266 and 274; Fig. 3 items 366 and 374.  Where a beacon signal (i.e. transmission) comprising the beacon identifier (i.e. transaction identifier) is transmitted (i.e. forwarded/sent), at the merchant location (i.e. midrange wireless base station), to a user computing device carried by a user at the merchant location (i.e. to a communication device), the beacon signal comprising information (i.e. transaction information) for the user computing device to generate a token (i.e. account credentials).);
receive a communication comprising the token, the token comprising an identification of a user account associated with the user (See at least Raj [0057] Fig. 2 item 278; Fig. 3 item 380.  Where a communication comprising the token (i.e. account credentials) is received, the token comprising an identification of a user account associated with the user (e.g., a primary account number (PAN), a token that is a substitute for a PAN, an alternate PAN, etc., and/or other account parameters).).
	Raj does not explicitly disclose, but Laracey, in the analogous art of employing the near field communication ("NFC") functionality of mobile devices for use in payment transactions (Laracey Abstract; [0012]), teaches:
where the token includes the beacon identifier (See at least Laracey [0018]; [0029].  Where the token (i.e. checkout token) includes the beacon identifier (i.e. terminal identifier).)
receive, from the payment processing system remote from the merchant location, a communication comprising the token including the beacon identifier (See at least Laracey [0018]; [0029].  Where the point of transaction 106 receives from the payment processing system remote from the merchant location (i.e. transaction management system 108) a communication comprising the token (i.e. checkout token) including the beacon identifier (i.e. terminal identifier).);
receive an input specifying transaction details for a pending transaction and a selection of the token to associate with the transaction (See at least Laracey [0035]; Fig. 3.  Where the point of transaction 106 receives an input (e.g., when the merchant generates the payment request) specifying transaction details for a pending transaction (i.e. transaction details, e.g., transaction amount, merchant information, point of transaction information, etc.) and a selection of the token to associate with the transaction (i.e. indicated by including the checkout token in the payment request).);
transmit, to the payment processing system remote from the merchant location, a transaction request, the transaction request comprising the token and at least a portion of the transaction details (See at least Laracey [0035]; Fig. 3.  Where the point of transaction 106 transmits to the payment processing system remote from the merchant location (i.e. transaction management system 108) a transaction request (i.e. payment request), the transaction request comprising the token (i.e. checkout token) and at least a portion of the transaction details (i.e. transaction details, e.g., transaction amount, merchant information, point of transaction information, etc.).); and
receive an authorization for the transaction request from the payment processing system based on the token provided in the transaction request (See at least Laracey [0031]; Fig. 2 item 212; Fig. 3 item 312.  Where the point of transaction 106 receives an ).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raj’s method of conducting a transaction in a midrange wireless communication system, to include the teachings of Laracey, in order to enable payment schemes for mobile devices and terminals that bypass card association, TSM, carrier and handset maker fees and rules by bypassing the need to use the secure element capabilities of the NFC controller chip (Laracey [0036]).
Examiner Note:  Applicant has included a large amount of non-functional descriptive material and intended use language in this claim.  In an effort to provide compact prosecution Examiner has provided prior art, where available, for these limitations, however, it is noted that the non-functional and intended use language will not distinguish the invention from the prior art in terms of patentability.  The particular intended use and non-functional language is identified below.
	The phrase “at a merchant location” describing the merchant system and the phrase “remote from the merchant location” describing the payment processing system are non-functional descriptive material as these phrases only describe, at least in part, the location of the merchant system/merchant computing devices or the location of the payment processing system, however, the particular location of these devices/systems fails to affect how any of the positively recited steps are performed.  For example, the processor does not receive or transmit information/data (e.g., the beacon identifier) in a particular manner simply because the payment processing system is “remote” from the merchant location.

	The phrases “comprising the beacon identifier” and “comprising information”, found in the “transmitting a beacon signal” step, is non-functional descriptive material as the phrase only describes, at least in part, the contents of the beacon signal, however, the fact that the beacon signal comprises this information fails to affect how any of the positively recited steps are performed.  For example, the beacon signal is not transmitted or received in a particular manner simply because it comprises the beacon identifier and information.  Furthermore, the beacon signal or the information contained within the beacon signal are never used by the claimed invention, rather, the signal and information within the signal are merely transmitted to other, unclaimed, devices that subsequently utilize the information in the beacon signal.	Similarly, the phrase “comprising the token including the beacon identifier, the token comprising an identification of a user account associated with the user”, found in the “receiving a communication” step, is non-function descriptive material as it only describes the contents of the received communication.  Again the claimed invention is not using any of the contents of the received communication and there is no indication that the receiving step would be performed differently simply because the communication comprises a particular type of information.  	Similarly, the phrase “the transaction request comprising the token and at least a portion of the transaction details”, found in the “transmitting a transaction request” step, is non-function descriptive material as it only describes the contents of transaction request, however, the claimed invention is not using any of the contents of the transaction request and there is no indication that the transmitting step 
	It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	The portion of the limitation which recites “for the user computing device to generate a token including the beacon identifier”, found in the “transmitting a beacon signal” step, and the portion of the limitation that recites “[the token] being generated by the user computing device without input from the user in response to receiving the transmitted beacon signal”, found in the “receiving a communication” step, are merely recited intended uses of the transmitted beacon signal.  Applicant is not positively reciting a step where the user computing device generates a token without input from the user in response to receiving the transmitted beacon signal.  Accordingly, these portions are given little to no patentable weight because the limitations, or portions thereof, do not claim the function(s) as being positively recited actions or functions, and/or they does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.

Regarding Claim 17:  The combination of Raj and Laracey discloses the system of claim 16.  Laracey further discloses application code instructions to cause the system to communicate a receipt for the transaction to the user computing device (See at least Laracey [0031]; Fig. 2 item 214; Fig. 3 item 314).

Regarding Claim 19:  The combination of Raj and Laracey discloses the system of claim 16. Raj further discloses wherein the beacon identifier is transmitted, via a wireless communication, by a first merchant computing device associated with the merchant processor that is separate from the merchant processor (See at least Raj [0024]; [0031]; [0043-0044]; [0046]; [0053].  Where the beacon identifier (i.e. transaction identifier) is transmitted, via a wireless communication (i.e. midrange wireless communication), by a first merchant computing device (i.e. midrange wireless base station) associated with the merchant processor that is separate from the merchant processor (i.e. access device, e.g., access devices 130A-130n).).

Regarding Claim 20:  The combination of Raj and Laracey discloses the system of claim 19.  Raj further discloses wherein the beacon identifier is received, via a wireless communication, by the user computing device from the merchant processor (See at least Raj [0024]; [0044]; [0053].  Where the beacon identifier (i.e. transaction identifier) is received, via a wireless communication (i.e. midrange wireless communication), by the user computing device (i.e. by the communication device) from the merchant processor (i.e. midrange wireless base station).).
Examiner Note:  Claim 20 is currently describing/refining a step performed by the user computing device, however, the merchant system, as currently claimed, does not comprise a user computing device.  Accordingly, any actions/steps performed by the user computing device (e.g., receiving the beacon identifier) would be outside the scope of the claimed invention.  

Response to Arguments
Claim Rejections – 35 U.S.C. § 103
	Applicant argues that Griffin, Shulz, and Rhoads, taken alone or in combination, fail to teach or suggest all the limitations of claims 1-8 and 16-20, even when taken in view of those of ordinary skill in 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        May 21, 2021

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685